Citation Nr: 0626666	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-29 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a deviated nasal 
septum, and if so, whether service connection is warranted.
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for head injury 
headaches, claimed as due to undiagnosed Persian Gulf 
illness, and if so, whether service connection is warranted.

3.  Entitlement to service connection for major depression, 
claimed as due to undiagnosed Persian Gulf illness with 
fatigue hair loss, skin signs, headaches, muscle and joint 
pain, sleep disturbance and gastrointestinal symptoms.

4.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as undiagnosed Persian Gulf illness.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active duty from May 1988 to April 
1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2001 RO rating decision.  It is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

By an August 2004 letter from the veteran, he requested a 
personal video conference hearing, or an in-person hearing 
before the Board in Washington, DC.  The veteran is entitled 
to a hearing if one is requested.  38 C.F.R. § 20.700 (2003).

Accordingly, the case is REMANDED for the following action:

1. The RO should clarify with the veteran which 
                      type of hearing he desires (Board video 
conference 
                      hearing at a local RO, or a Board 
hearing in 
                      Washington, DC), and schedule the 
hearing accordingly.


2.	Ensure the veteran receives all notice and 
assistance required 
by law and regulations.  The claims file must 
include documentation that VA has complied with 
VA's duties to notify and assist the claimant.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


